STEVENSON, Judge.
In this case, the County Court of Palm Beach County certified the following question as being of great public importance:
WHETHER THE DOUBLE JEOPARDY CLAUSE BARS TRIAL OF AN OFFENDER ON A CRIMINAL TRAFFIC OFFENSE WHERE THE OFFENDER HAS PREVIOUSLY ENTERED A PLEA OF GUILTY OR NO CONTEST TO A TRAFFIC INFRACTION ON WHICH THE STATE WILL RELY TO PROVE AN ELEMENT OF THE CRIMINAL TRAFFIC OFFENSE?
We accepted jurisdiction pursuant to rule 9.160, Florida Rules of Appellate Procedure. We answered this question in the negative in State v. Murray, 644 So.2d 533 (Fla. 4th DCA 1994). Accordingly, we reverse the lower court’s decision in this case which dismissed the driving under the influence of an alcoholic beverage charge against Deborah Blankenship. We note however, that the lower court only entered a final order of dismissal on the lower court case 92-035676-*676TC A02 (which is the subject of this appeal) and not on case 92-039655-TC A02 which was nolle prossed by the state. We therefore grant Blankenship’s motion to dismiss the appeal of the lower court case 92-039655-TC A02, which case number was inadvertently entered on the lower court’s final order.
DELL, C.J., and HERSEY, J., concur.